Title: To George Washington from John Mitchell, 17 December 1779
From: Mitchell, John
To: Washington, George


        
          Sir
          Philada 17th Decemr 1779.
        
        I have the honor of your Excellency’s favor of the 14th instant and would immediately have set off for Camp agreeable to your desire but the Business of my department is at present in such a situation as renders it next to impossible for me to be absent. The Virginia troops cannot be furnished with necessaries and means of proceeding on their Route if I am absent, nor can the duties of my department be exercised by any other in the present critical situation—The River being froze up, and the Navigation stopped, the Army cannot have the provisions forwarded but by me, and I find my personal attendance and all the influence I can make but barely sufficient to enable me to do it—add to this the scarcity of Money which makes it essentially necessary for me to be present to endeavour to make the people easy under the many disappointments we are unavoidably obliged to give them.
        I have given in every information to a Committee of Congress in writing, that I know of respecting Major General

Arnold—My principal Clerk has also been qualified before Mr Paca a Member of Congress and his evidence taken in writing—Those will I hope be sufficient. I request your Excellency will be so indulgent as to think the Reasons I have given sufficient, for not immediately setting off for Head Quarters which I should have done, if in my power. But if your Excellency should think it necessary for me to attend the trial of Major General Arnold, and leave the Business here in the situation it is in, I will immediately obey your commands. As nothing can give me more pleasure than to shew my respectful attention to every order or wish of your Excellency, being with the greatest Respect Your Excellency’s Most obt and most humble Servt
        
          Jno. Mitchell D.Q.M.G.
        
      